Citation Nr: 0828177	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-33 266	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a shell fragment wound to the right 
shoulder, with retained shrapnel.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945, with a second period of service commencing in October 
1946.  He was awarded the Combat Infantry Badge and the 
Purple Heart Medal with Oak Leaf Cluster, among other 
decorations for his combat service in the European Theater of 
Operations.

The veteran presented sworn testimony in support of his 
appeal during a videoconference hearing held before the 
undersigned Acting Veterans Law Judge in July 2008.

A motion to advance the veteran's appeal on the docket of the 
Board of Veterans' Appeals (Board) was granted in July 2008.  
The appeal has received expedited treatment since that time.

In an August 2007 statement and again during the July 2008 
hearing, the veteran complained that the VA has not 
recognized or addressed his "other wounds" related to his 
combat service during World War II.  Review of the file shows 
that service connection has been granted for scars on the 
left iliac crest, the left scapula, and on his hand; each 
scar is rated as 0 percent disabling.  Increased ratings were 
most recently denied in a decision of June 2006, with which 
the veteran did not express disagreement.  As his recent 
statements may reasonably be interpreted as new claims for 
increased ratings, such claims are referred to the RO for 
appropriate action.  Additionally, we note that a recent VA 
medical screening was positive for combat-related PTSD.  We 
interpret this VA medical record in conjunction with his 
recent statements as an inferred claim for entitlement to 
service connection for PTSD and refer this claim to the RO, 
as well.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.



REMAND

Although the Board greatly regrets the necessity for a remand 
in this case, especially in light of the veteran's advancing 
age, we find that we cannot render a decision at this time, 
because the medical evidence as it stands currently, is 
insufficient and even contradictory in some instances.  

Initially, it is not clear exactly which shoulder muscle 
groups are affected.  The examiner who conducted the January 
2005 VA examination identified the left rhomboids, levator 
scapulae, and latissimus dorsi as the injured muscles, while 
the examiner who conducted the December 2005 examination, 
commented that the exact muscles which were injured were not 
described anywhere in the record.  The veteran himself 
reports that he experiences difficulty lifting his left arm 
above his shoulder level and difficulty lifting heavy objects 
and performing such tasks as pulling a shirt over his head 
and tying his shoes.  Because the regulations governing the 
evaluation of muscle injuries provide for rating each muscle 
group affected, and do not limit the total rating which may 
be assigned for muscle groups acting upon the shoulder, 
identification of the precise muscle groups which are 
currently impaired by residuals of the shell fragment wound 
the veteran suffered in 1944 is critical to a proper 
evaluation of the service-connected disability.  38 C.F.R. 
§ 4.55(d).

Currently, the veteran is rated only for residual injury to 
Muscle Group II and for the related scar.  However, review of 
the original service records indicates that he suffered a 
compound left scapular fracture and a fractured rib during 
the injury as well.  In fact, during a 1955 surgery, a 
portion of a rib containing shrapnel was removed.  However, 
medical evaluation of any bony injury residuals has not been 
accomplished for many years.  Therefore, upon remand, a 
comprehensive examination, including X-ray studies must be 
performed to ascertain the presence of any current bone 
involvement.  

Similarly, the veteran contends and early X-ray studies 
indicate that he currently has retained shrapnel fragments in 
the left shoulder region; however, this allegation has not 
been medically verified.  Again, this question is not simply 
academic, because governing regulation provides that X-ray 
evidence showing a muscle with minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effects of the missile will support a finding of severe 
disability involving that muscle or muscle group.  38 C.F.R. 
§ 4.56(d)(4).  Therefore, upon remand, the presence and 
location of any retained foreign bodies must be verified.

Several other inconsistencies in the medical evidence require 
clarification as well.  The June 2006 VA examiner noted that 
the veteran's left arm reach is limited, possibly by deep 
scar formation, whereas the June 2007 VA examiner found no 
intramuscular scarring.  Similarly, the June 2006 VA examiner 
found no scar adherence, but the June 2007 examiner described 
the left shoulder scar as adherent.  

The veteran contends that his left arm is effectively shorter 
than his right arm, due to limitations imposed by the 
shrapnel residuals in his left shoulder region, and he has 
submitted a photograph showing this phenomenon.  The 
photograph has not been reviewed in the context of a rating 
decision, however, and he has not waived initial RO review of 
this evidence.  Additionally, we note that rating guidelines 
specify that accurate measurement is critical to rating 
decisions.  Therefore, upon remand, the veteran's arms, and 
related functional limitations should be fully, accurately, 
measured and described.

During the hearing, the veteran explained that he receives 
all medical treatment for his service-connected disabilities 
from the VA medical system.  However, he also explained that 
other than pain medication and massage, performed by his 
daughter who is a physical therapist, or his wife; he does 
not require much in the way of medical treatment for the left 
shoulder problem.  Based upon this statement, the Board finds 
that obtaining additional VA treatment records is not 
required upon remand, as they would not likely reflect any 
shoulder-specific medical care.  IF, however, the veteran has 
in fact, received such treatment since the hearing was held, 
he is hereby notified to inform the RO so that such records 
may be obtained in support of his appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.) 

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to fully evaluate 
the nature and level of impairment 
resulting from his service-connected left 
shoulder shrapnel wound.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to thoroughly review the records 
reflecting the original injury in service 
and the hospital summary reflecting the 
August 1955 surgery.  All tests and 
studies deemed helpful by the examiner, 
including precise measurements of the 
veteran's arms and range of shoulder 
motion, and X-ray studies to identify any 
bony residuals of the fracture and any 
retained foreign bodies, should be 
performed in conjunction with the 
examination.  The examiner is requested 
to identify precisely which muscles are 
involved in the injury, which functions 
and movements are impaired as a result of 
the injury, and to identify whether the 
injury residuals include intramuscular 
scarring, deep scar formation, and 
whether the superficial scars are 
adherent or nonadherent.  The complete 
rationale for all opinions expressed must 
be fully explained.

2.  After the development requested above 
has been completed, the RO should again 
review the record, to include all 
evidence submitted subsequent to the June 
2007 Supplemental Statement of the Case.  
Any additional evidentiary development 
which may become apparent should be 
performed at this point.  In reviewing 
the veteran's appeal, the RO must 
carefully correlate the veteran's actual 
impairment with the rating schedule, 
considering whether additional ratings 
under additional Diagnostic Codes (e.g. 
Diagnostic Codes 5301 and 5302, 
reflecting impairment of Muscle Groups I 
and II) are appropriate.  The complete 
rationale for all decisions made must be 
fully explained to promote appellate 
review.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


